DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed August 21, 2019.  Currently, claims 1–20 are pending.

Claim Objections
Claims 1, 9–10, 13, and 16 are objected to because of the following informalities:
Claims 1, 13, and 16 recite “wherein … the hazard location is with respect to entry and exist points of the data center”.  Examiner recommends amending claims 1, 13, and 16 to recite “wherein … the hazard location is with respect to entry and exit points of the data center” in order to address the inadvertent typographical error.
Claim 9 recites “utilizing … the … impact assessment devices to … physically rescue and recovery the … assets”.  Examiner recommends amending the element to recite “utilizing … the … impact assessment devices to … physically rescue and recover the … assets” in order to address the inadvertent typographical error.
Claim 10 recites “determining … which records to select and which ones to reject”.  Examiner recommends amending the element to recite “determining … which records to select or to reject” in order to avoid any issues of clarity under 35 U.S.C. 112(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 13, and 16 substantially recite “calculating, by the computer, a time cost and an operational cost of impact assessment devices used to assess an impact on the data center post disaster and recover assets”.  Although paragraph 78 of the Specification indicates that the financial value is calculated based on several factors, the Specification does not fully set forth the process by which the financial value is calculated.  More particularly, the Specification does not specify any algorithm or process for calculating a financial value using a combination of viability status, soft value, and criticality.  As a result, the Specification does not fully set forth the claimed element in such a way as to reasonably convey possession of the invention.  Accordingly, claims 1, 13, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim 12 similarly recites functionality that “calculates an asset criticality rank for each identifiable asset based on asset financial value, asset rescue time, asset rescue cost, and asset operational viability score corresponding to each identifiable asset”.  Although paragraph 36 of the Specification indicates that the criticality rank is calculated based on exemplary metrics, the Specification does not fully set forth the process by which the criticality rank is calculated.  More particularly, the Specification does not specify any algorithm or process for calculating a criticality rank based on financial value, rescue time, rescue cost, and operational viability.  As a result, the Specification does not fully set forth the claimed element in such a way as to reasonably convey possession of the invention.  
Accordingly, claim 12 is further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “utilizing … the one or more types of impact assessment devices assigned to each hazard segment at different time periods”.  However, claim 1, from which claim 9 depends, previously recites “assigning … one or more types of impact assessment devices to each hazard segment at different time periods”.  As a result, the “different time periods” of claim 9 render the scope of the claim indefinite because it is unclear whether Applicant intends for the “different time periods” of claim 9 to reference the “different time periods” of claim 1 or intends to introduce second, different “different time periods”.  
In view of the above, claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For purposes of examination, claim 9 is interpreted as reciting “utilizing … the one or more types of impact assessment devices assigned to each hazard segment at the different time periods”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–2, 4–14, 16–17, and 19–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–2, 4–14, 16–17, and 19–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “dividing a data center into hazard segments post disaster based on a combination of hazard type, hazard level, and hazard location identified in time series information …”; “calculating a financial value of each identifiable asset in the data center post disaster …”; “calculating a time cost and an operational cost of impact assessment devices …”; “generating a disaster assessed map that is a visual representation of the impact of the disaster on the data center …”; and “assigning one or more types of impact assessment devices to each hazard segment at different time periods … .”
The elements above recite an abstract idea.  More particularly, the “calculating” elements recite mathematical concepts because the elements recite mathematical calculations; and the “dividing”, “generating”, and “assigning” elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 13 and 16 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 13 and 16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.

With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a computer.  When considered in view of the claim as a whole, the additional element does not integrate the abstract idea into a practical application because the computer element is a generic computer component that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 13 and 16 include substantially similar elements to those presented with respect to claim 1.  Although claim 13 further recites a bus system, a storage device, and a processor, and claim 16 further recites a computer program product comprising a computer readable medium, when considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claims 13 and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.

Claims 2, 7, 9, 11, 14, and 17 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include operable IoT sensors and cameras and steps for “receiving”, “directing”, and “collecting” (claims 2, 14, and 17); a database and a step for “generating” (claim 7); “utilizing … the one or more types of impact assessment devices” (claim 9); and elements describing the impact assessment devices (claim 11).  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the sensors and cameras are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the steps for “receiving”, “directing”, and “collecting” elements are insignificant extrasolution activities to the recited abstract idea (claims 2, 14, and 17); the database is a generic computing elements that is merely used as a tool to perform the recited abstract idea, and the step for “generating” is an insignificant extrasolution activity to the recited abstract idea (claim 7); the step of “utilizing” does no more than generally link the use of the recited abstract idea to a particular technological environment or field of use (claim 9); and the elements describing the impact assessment devices similarly do more than generally link the use of the recited abstract idea to a particular technological environment or field of use (claim 11).  As a result, claims 2, 7, 9, 11, 14, and 17 do not include additional 
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a computer.  The additional element does not amount to significantly more than the abstract idea because the computer element is a generic computer component that is merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 13 and 16 include substantially similar elements to those presented with respect to claim 1.  Although claim 13 further recites a bus system, a storage device, and a processor, and claim 16 further recites a computer program product comprising a computer readable medium, the additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 13 and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 4–6, 8, 10, 12, and 19–20 do not include any additional elements beyond those recited with respect to independent claims 1 and 16.  As a result, claims 4–6, 8, 
Claims 2, 7, 9, 11, 14, and 17 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include operable IoT sensors and cameras and steps for “receiving”, “directing”, and “collecting” (claims 2, 14, and 17); a database and a step for “generating” (claim 7); “utilizing … the one or more types of impact assessment devices” (claim 9); and elements describing the impact assessment devices (claim 11).  The additional elements do not amount to significantly more than the abstract idea because the sensors and cameras are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the steps for “receiving”, “directing”, and “collecting” elements are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II), which describes receiving or transmitting data over a network as a conventional computer function (claims 2, 14, and 17); the database is a generic computing elements that is merely used as a tool to perform the recited abstract idea, and the step for “generating” is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which describes electronic recordkeeping as a conventional computer function (claim 7); the step of “utilizing” does no more than generally link the use of the recited abstract idea to a particular technological environment or field of use (claim 9); and the elements describing the impact assessment devices similarly do more than generally link the use of the recited abstract idea to a particular technological environment or field of use (claim 11).  Further, looking at the additional elements as an 
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–2, 4–14, 16–17, and 19–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
When considered in view of the remaining claim elements, the prior art of record, either taken alone or in any combination, does not disclose “calculating, by the computer, a time cost and an operational cost of impact assessment devices used to assess an impact on the data center post disaster and recover assets,” as substantially recited in independent claims 1, 13, and 16.  As a result, claims 1–20 are allowable over the prior art of record.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Flick (U.S. 10,137,984) discloses a system directed to utilizing a drone to determine asset value in response to an incident; 

Lemelson et al. (U.S. 2003/0234725) discloses a system directed to utilizing sensors to map a building in response to a disaster; 
SRIVASTAVA et al. (U.S. 2016/0216711) discloses a system directed to scheduling drones based on cost; 
 Judelson (U.S. 2010/0066559) discloses a system directed to mapping an environment in response to an emergency using sensors;
TRAN et al. (U.S. 2020/0167992) discloses a system directed to utilizing sensors to map buildings; 
Correnti et al. (U.S. 2018/0356241) discloses a system directed to utilizing sensors to generate a floor plan in response to identified hazards; and
BHAGWAT et al. (WO 2018/136764) discloses a system directed to mapping assets to a floor plan. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623